        Case 1:21-cv-00579-LF-SCY Document 1 Filed 06/24/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

GREGORY TAPIA,                                §
                                              §
                      Plaintiffs,             §
                                              §
vs.                                           §    Case No.: 1:21-cv-579
                                              §
TA OPERATING, LLC., d/b/a                     §
TRAVELCENTERS OF AMERICA,                     §
                                              §
                      Defendant.              §


             DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT

       Defendant TA Operating LLC, d/b/a Travelcenters of America, (“TA Operating” or

“Defendant”) files this Notice of Removal pursuant to 28 U.S.C. §§1332, 1441, and 1446, and in

support thereof, TA Operating respectfully alleges the following:

                        I.          COMMENCEMENT AND SERVICE

       1.      On April 21, 2021, Plaintiff Gregory Tapia (“Plaintiff”) filed suit against TA

Operating in the District Court of New Mexico, Seventh Judicial District, County of Torrance,

under cause number D-722-CV-2021-00041 (the “State Court Action”). The Summons and

Complaint related to the State Court Action are annexed hereto as Exhibit “A.”

       2.      On May 25, 2021, process was served on Defendant by delivering a copy of the

Summons and Complaint to Corporation Service Company, an agent authorized to receive

service of process for Defendant. A copy of the sworn return of service is annexed hereto as

Exhibit “B.”

       3.      As of the filing of this of this Notice of Removal, TA Operating has not

responded to or otherwise appeared in the State Court Action.


                                                                                            1
          Case 1:21-cv-00579-LF-SCY Document 1 Filed 06/24/21 Page 2 of 6




         4.         This Notice of Removal is timely filed within thirty days of service of the

Complaint. 28 U.S.C. § 1446(b); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.

344, 354 (1999) (service of process is the official trigger for responsive action)

              II.      GROUNDS FOR REMOVAL – DIVERSITY JURISDICTION

         5.         TA Operating is entitled to remove the state court action to this Court pursuant to

28 U.S.C. §§1332, 1441, and 1446, because this action is a civil action involving an amount in

controversy exceeding $75,000.00, between parties with complete diversity of citizenship. 28

U.S.C. § 1332(a) (district courts have original jurisdiction where the matter in controversy: (1)

exceeds the sum of $75,000.00, exclusive of costs and interest; and (2) is between citizens of

different states).

                                III.    DIVERSITY OF CITIZENSHIP

         6.         This is an action between parties with complete diversity of citizenship.

         7.         Diversity of citizenship exists where the matter in controversy is between citizens

of different states. 28 U.S.C. §1332(a). “For diversity jurisdiction purposes, a person's domicile

determines citizenship. A person's domicile is defined as the place in which the party has a

residence in fact and an intent to remain indefinitely, as of the time of the filing of the lawsuit.”

De La Rosa v. Reliable, Inc., 113 F. Supp. 3d 1135, 1151 (D.N.M. 2015). According to

Plaintiff’s Complaint, he is a citizen of Florida. See Exhibit “A” at ¶ 1.

         1.         The citizenship of a limited liability company is the citizenship of all of its

members. See Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir.

2006).

         2.         For purposes of diversity jurisdiction, “an LLC, as an unincorporated association,



                                                                                                     2
         Case 1:21-cv-00579-LF-SCY Document 1 Filed 06/24/21 Page 3 of 6




takes the citizenship of all its members.” Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781

F.3d 1233, 1234 (10th Cir. 2015). TA Operating LLC is a Limited Liability Company organized

in the State of Delaware and is domiciled and has its principal place of business in the State of

Ohio at 24601 Center Ridge Road in Westlake, Ohio. The sole member of TA Operating LLC is

TravelCenters of America Inc., a corporation.

        3.      A corporation is deemed to be a citizen of both the state in which it is

incorporated and the state where it has its principal place of business. 28 U.S.C. §1332(c)(1). A

corporation’s principal place of business is determined by the “nerve center” test, i.e., “the

phrase ‘principal place of business’ refers to the place where the corporation’s high level officers

direct, control, and coordinate the corporation’s activities.” Hertz Corp. v. Friend, 559 U.S. 77,

80-81 (2010). Travel Centers of America is a Maryland Corporation with its principal place of

business in the State of Ohio.

        4.      Since TA Operating’s sole member is Travel Centers of America, it is a citizen of

any state where Travel Centers of America is a citizen. Travel Centers of America is a citizen of

Maryland and Ohio. No change in the citizenship of TA Operating has occurred since

commencement of the state court action. Thus, because Plaintiff and TA Operating are citizens

of different states, complete diversity of citizenship exists, and the first prong of 28 U.S.C.

§ 1332(a) is satisfied.

                            IV.    AMOUNT IN CONTROVERSY

        5.      Under 28 U.S.C. § 1332(a), district courts have original jurisdiction where the

matter in controversy exceeds the sum of $75,000.00, exclusive of costs and interest. See De La

Rosa at 1151. The removing party “can establish the amount in controversy through, among



                                                                                                  3
        Case 1:21-cv-00579-LF-SCY Document 1 Filed 06/24/21 Page 4 of 6




other things, contentions, interrogatories or admissions in state court; by calculation from the

complaint's allegations; by reference to the plaintiff's informal estimates or settlement demands;

or by introducing evidence, in the form of affidavits from the defendant's employees or experts,

about how much it would cost to satisfy the plaintiff's demands.” Esquibel-Mead v. Am. Gen.

Life Ins. Co., 2021 WL 2209922, at *2 (D.N.M. June 1, 2021), citing McPhail v. Deere & Co.,

529 F.3d 947, 954 (10th Cir. 2008). Although the Complaint is silent as to the amount in

controversy, Plaintiff demanded Defendant’s insurance policy limits (which exceed $75,000) to

settle this case and claimed that Plaintiff’s medical bills alone exceeded $344,364.44. A copy of

correspondence from Plaintiff’s counsel showing their policy limit demand and the amount of

Plaintiff’s medical bills is annexed hereto as Exhibit “D.” As such, the amount in controversy

certainly exceeds $75,000.

       6.      Venue properly lies in the United States District Court for the District of New

Mexico because Plaintiffs filed the State Court Action in the District Court of New Mexico,

Seventh Judicial District, County of Torrance. See 28 U.S.C. §§ 1441, 1446.

                                        V.      NOTICE

       7.      TA Operating will give notice of the filing of this Notice of Removal to all parties

of record and will serve all parties with a Notice of Removal To Federal Court, which will be

filed with the clerk of the New Mexico District Court simultaneously with this notice. A copy of

the Notice of Removal which will be filed in New Mexico District Court is annexed hereto as

Exhibit “C.”




                                                                                                 4
        Case 1:21-cv-00579-LF-SCY Document 1 Filed 06/24/21 Page 5 of 6




                            VI.     STATE COURT PLEADINGS

       8.      Copies of all state court pleadings and orders are attached to this Notice of

Removal. TA Operating attaches and incorporates by reference true and correct copies of all

pleadings and other documents that were previously filed with the state court:

       Exhibit A – Summons and Complaint

       Exhibit B – Affidavit of Service of Summons and Complaint

       Exhibit C – Notice of Removal

                                       VII. PRAYER
       WHEREFORE, pursuant to 28 U.S.C. §§1332, 1441, and 1446, TA Operating files this

Notice of Removal with the United States District Court for the District of New Mexico seeking

to remove this action from the District Court of New Mexico, Seventh Judicial District, County

of Torrance.

Dated: June 24, 2021

                                             Respectfully submitted

                                             /s/ Kenneth J. Ferguson
                                             Kenneth J. Ferguson (3780)
                                             GORDON REES SCULLY MANSUKHANI LLP
                                             901 South MoPac Expressway
                                             Building 1, Suite 480
                                             Austin, TX 78746
                                             Phone: (512) 582-6472
                                             Fax: (512) 391-0183
                                             Email: kferguson@grsm.com

                                             Attorneys for Defendant TA Operating, LLC.




                                                                                            5
        Case 1:21-cv-00579-LF-SCY Document 1 Filed 06/24/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of June, 2021, a copy of the foregoing was filed
electronically and served by e-mail and U.S. Mail on anyone unable to accept electronic filing.

Nicholas A. Norden, Esq.
NORDEN LEACOX, PLLC
801 N. Magnolia Ave., Suite 309
Orlando, FL 32803
nicholasefiling@nordenleacox.com-efiling
nnorden@nordenleacox.com

Attorney for the Plaintiff

                                                 /s/ Kenneth J. Ferguson _________
                                                 Kenneth J. Ferguson




                                                                                             6
